828 F.2d 562
60 A.F.T.R.2d (RIA) 87-5658, 87-2 USTC  P 9531
Brian HOLLAND, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 86-7444.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Sept. 9, 1987.Decided Sept. 21, 1987.

Hallison H. Young, Detroit, Mich., for petitioner.
Michael L. Paup, David English Carmack, and Joan I. Oppenheimer, Washington, D.C., for respondent.
Appeal from a Decision of the Tax Court of the United States.
Before HALL, NOONAN and THOMPSON, Circuit Judges.

ORDER

1
The judgment is affirmed on the basis of the opinion of Judge Meade Whitaker.  Brian Holland, 51 T.C.M. 164 (1985);  p 85,625 P-H Memo TC.